Filed 9/2/20 Edralin v. San Mateo County Employees’ etc. CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 JEFFREY EDRALIN,
           Petitioner and Appellant,
                                                                        A154435
 v.
 SAN MATEO COUNTY                                                       (San Mateo County
 EMPLOYEES’ RETIREMENT                                                  Super. Ct. No. 17CIV03728)
 ASSOCIATION,
           Respondent.


         We dismiss as untimely this appeal by Petitioner Jeffrey Edralin from
an order denying his petition for writ of mandate and motion for
reconsideration and/or new trial.
         Edralin filed a petition for writ of mandate related to his application for
service-connected disability retirement to Respondent San Mateo County
Employees’ Retirement Association (SAMCERA). The trial court issued a
tentative ruling to deny his petition. Neither party contested the tentative.
On December 14, 2017, the trial court adopted its tentative ruling.
         Edralin then moved for reconsideration or a new trial. At the February
8, 2018 hearing, the trial court denied his motion and directed counsel for
SAMCERA to prepare an order. Counsel for SAMCERA represented that she




                                                               1
would prepare an order that would cover the trial court’s rulings on both the
petition for writ of mandate, and the motion for reconsideration or new trial.
      On March 12, 2018, the trial court issued a combined order that denied
the petition for writ of mandate and the motion for reconsideration or new
trial. That same day, counsel for SAMCERA served Edralin with a filed-
endorsed copy of the order. On March 29, 2018, counsel for SAMCERA also
served Edralin with a Notice of Entry of the order.
      Edralin filed his notice of appeal on May 29, 2018. The notice states
that Edralin appeals from the March 12, 2018 order. After the parties
submitted their briefing, we requested supplemental briefing concerning the
appeal’s timeliness.
      Edralin’s notice of appeal was untimely. California Rules of Court, rule
8.104(a)(1)(B) provides that a notice of appeal must be filed within 60 days
after the appealing party is served with a filed-endorsed copy of the order and
proof of service. Edralin filed his notice of appeal 78 days after SAMCERA
served him with the March 12, 2018 order.
      The fact that Edralin was served with both the March 12, 2018 order
and the March 29, 2018 Notice of Entry does not change this result. A notice
of appeal must be filed on or before the “earliest” of the deadlines set forth in
California Rules of Court, rule 8.104(a)(1). May 11, 2018, was the earliest
deadline, calculated from SAMCERA’s service of the March 12, 2018 order.
      Edralin offers no authority for his proposition that his confusion from
the receipt of both an order and notice of entry of the order excuses the
untimeliness of his appeal. Instead, he cites to Valero Refining Company v.
Bay Area Air Quality Management District Hearing Board (2020) 49
Cal.App.5th 618, 633, where the court concluded that a Notice of Entry sent
to the wrong mailing address does not trigger the deadline to appeal. Valero



                                        2
is not on point here, because Edralin admits he received the file-endorsed
copy of the order served on March 12, 2018.
      Because Edralin’s notice of appeal was untimely, the appeal must be
dismissed. (Cal. Rules of Court, rule 8.406(c) [“[N]o court may extend the
time to file a notice of appeal”]; Van Beurden Ins. Services, Inc. v. Customized
Worldwide Weather Ins. Agency, Inc. (1997) 15 Cal.4th 51, 56 [“The time for
appealing a judgment is jurisdictional; once the deadline expires, the
appellate court has no power to entertain the appeal”].)1
                                  DISPOSITION
      The appeal is dismissed.




      1 In light of the dismissal of the appeal, the parties are not entitled to
oral argument.

                                        3
                                  _________________________
                                  Siggins, P.J.


WE CONCUR:


_________________________
Fujisaki, J.


_________________________
Jackson, J.




Edralin v. SAMCERA, A154435


                              4